Citation Nr: 0026466	
Decision Date: 10/03/00    Archive Date: 10/10/00

DOCKET NO.  96-24 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for headaches, to include a 
seizure disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel



INTRODUCTION

The veteran had active military service from February 1979 to 
June 1981, and from June 1986 to December 1992.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  

The present appeal arises from a February 1996 rating 
decision, in which the RO denied the veteran's claim for 
service connection for headaches, to include a seizure 
disorder.  The veteran filed an NOD in March 1996, and the RO 
issued an SOC that same month.  The veteran filed a 
substantive appeal in May 1996.  Thereafter, the veteran's 
appeal came before the Board, which, in a January 1998 
decision, remanded the appeal to the RO for additional 
development.  A supplemental statement of the case (SSOC) was 
issued in September 1998.  Subsequently, the veteran's appeal 
returned to the Board, which in a February 1999 decision, 
again remanded the appeal to the RO for additional 
development.  An SSOC was issued in March 2000.  


FINDINGS OF FACT

1. The RO has attempted to obtain all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal.  

2. The veteran failed to report for a January 2000 VA 
examination, and she has not shown good cause for her 
failure to report.  

3. Competent medical evidence has not been submitted to 
demonstrate that the veteran currently suffers from 
headaches or a seizure disorder.  

4. The veteran's contention that she suffers from headaches, 
to include a seizure disorder, is not supported by medical 
evidence that would render the claim for service 
connection for that disability plausible under the law.  


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim of 
service connection for headaches, to include a seizure 
disorder.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's service medical records reflects 
that a separation medical examination in May 1981, near the 
end of her first period of active service, did not reflect 
complaints or clinical findings indicative of either 
headaches or seizures.  A subsequent re-enlistment 
examination, in April 1986, also did not reflect complaints 
or clinical findings for headaches or seizures.

In September 1986, the veteran was treated for sinus 
congestion.  At that time, she complained of headache pain 
over her right eye.  In March 1987, a treatment record noted 
the veteran's complaint's of congestion with sinus headaches, 
fever, and chills.  A prior history of a sinus problem was 
reported.  The examiner's diagnosis was sinusitis.  In 
September 1987, the veteran sought treatment complaining of 
headaches, chest pain, and backache.  A treatment record 
noted her to have been vomiting.  The examiner's diagnosis 
was acute gastritis.  Thereafter, in June 1989, the veteran 
underwent a re-enlistment medical examination.  No complaints 
or clinical findings referable to headaches or seizures were 
noted.  

Some time between July and September of 1992, the veteran was 
examined for the purpose of separating from active service.  
In a Report of Medical History (undated), she complained of 
headaches, in particular migraines.  In a Report of Medical 
Examination (undated), no abnormal clinical findings were 
reported.  

In August 1992, the veteran sought treatment at an emergency 
room, complaining of a feeling of fluid in the ears along 
with headaches.  She indicated that she suffered from 
headaches secondary to seizure-like episodes.  The veteran 
reported suffering from seizure-like episodes with headaches 
for four years, secondary to physical abuse and resulting 
injuries.  She described an episode as consisting of loss of 
visual acuity in the left eye, followed by loss of awareness.  
She stated that she would then have headaches immediately 
following the episode, with a sharp dull pain behind the left 
eye into the back of her head and down her neck.  She noted 
that relief came when she retreated to a dark room and went 
to sleep.  She indicated that the headaches were never 
treated with more than NSAIDs (non-steroidal anti-
inflammatory drugs), and would last three days.  Two days 
later, the veteran returned for a follow-up examination for 
her migraine headache.  She reported that the headache was 
better than it had been, and she was ready to go back to 
work.  The examiner's impression was status post 
seizure/migraine headaches.  

In September 1992, the veteran was medically examined at the 
neurology clinic at Portsmouth Naval Hospital.  The 
examiner's clinical impression was central vestibular 
imbalance and optic neuropathy.  Also in September 1992, a 
Report of Medical Board was issued, which noted that the 
veteran had been medically examined and that clinical tests, 
including neurologic testing, were within normal limits.  An 
MRI (magnetic resonance imaging) of the veteran's brain was 
also reported normal.  The diagnoses were central vestibular 
imbalance, episodic vertigo secondary to central vestibular 
imbalance, and optic neuropathy of the right eye.  
Thereafter, in November 1992, the veteran sought treatment, 
complaining of headaches, difficulty swallowing, nausea, and 
weakness.  The examiner's impression was probable "strep" 
pharyngitis.  

In December 1992, following her release from active service, 
the veteran submitted to the RO a VA Form 21-526 (Veteran's 
Application for Compensation or Pension), in which she filed, 
inter alia, a claim seeking service connection for migraine 
headaches.  She noted that she had been treated for 
seizures/migraine headaches while in service.  

In January 1993, the veteran submitted to the RO a VA Form 
21-4138 (Statement in Support of Claim), dated that same 
month.  She reported having had seizures in service, and that 
these were mild and for several years went undiagnosed or 
were misdiagnosed.  The veteran indicated that she had not 
sought treatment for her seizures during much of her military 
service, but instead just dealt with the problem.  She also 
indicated that her co-workers recalled her having seizures, 
and at that time believed she was just ignoring them.  She 
noted that severe headaches always followed her seizures, and 
she had seldom sought treatment for those as well.  

That same month, January 1993, the veteran underwent a VA 
neuropsychiatric evaluation.  She reported having suffered 
from headaches for the past four years, that they sometimes 
occurred daily or once a month, and that her headaches 
occurred in the left temporal area.  In addition, the veteran 
reported that, for the past 3 to 4 years, she had been having 
episodes during which she would feel flush and hot, begin to 
shake, and suffer from fuzzy vision.  She indicated that 
these episodes could occur anywhere from two to three times a 
day, and were associated with her stress level.  She was told 
she was having seizures, but also told the episodes were due 
to migraine headaches.  On neurologic evaluation, there were 
no abnormal findings.  The examiner's diagnosis was 
headaches, with no neurological sequela; "rule out" seizure 
disorder and migraine variant.  

That same month, a social work social survey was conducted.  
The veteran reported that she had begun to have episodes in 
February 1988, during which she was unable to respond to 
verbal stimuli.  She said these episodes had occurred several 
times a week, and that she sought medical attention to 
determine the nature of the problem.  She claimed to have 
been misdiagnosed as suffering from allergies, migraine 
headaches, and fluid in her ears.  A report from a military 
co-worker of the veteran, which was included in the survey, 
noted that the veteran's episodes had lasted up to three 
minutes, during which she was nonresponsive and assumed a 
vacant stare.  The episode would be followed by a severe 
migraine headache that would last for a few days.  The co-
worker indicated that she had last seen the veteran have one 
of these episodes in the summer of 1992.  

In addition, the social worker noted the veteran's report 
that she had suffered from episodes after service, although 
she could not recall any medical doctor having told her that 
she definitely suffered from seizures.  Furthermore, she was 
not taking any anti-convulsive medication, or receiving 
treatment for a seizure disorder.  

In December 1993, the veteran underwent a VA general medical 
examination.  The examiner noted the veteran's medical 
history, and her complaints of recurrent migraine and tension 
headaches, along with petit mal epileptiform seizures.  The 
examiner's diagnosis included migraine and tension 
cephalalgia, in addition to seizures, secondary to head 
injuries as a result of reported assaults in service.  
Additionally, the veteran underwent a nose and sinus 
examination, and was noted to have a reported history of 
sinus infections, the last having occurred three months 
previously, with symptoms of frontal headaches and post-nasal 
drip.  

In February 1994, the RO received medical evaluations from 
Tom Ulicny, M.D., dated from October 1993 to January 1994.  
In particular, in October 1993, Dr. Ulicny reported that he 
suspected the veteran suffered from recurrent migraine 
headaches with aura, and that there were insufficient 
criteria to establish that her episodes represented seizures.  
In December 1993, the veteran was examined and reported that 
her headaches had improved, in that they were shorter in 
duration and less intense, although she had been under a lot 
of stress recently, and there had been flare-ups.  

In October 1995, the veteran was medically examined for VA 
purposes.  She reported suffering head injuries in service, 
with a subsequent development of headache and "freeze" 
feeling.  The examiner noted that an MRI and EEG 
(electroencephalogram), performed in 1992, had been normal.  
The veteran indicated that she suffered from migraine 
headaches approximately twice a month, and that, when it 
occurred, the location was not quite clear.  The examiner 
noted that the veteran's symptoms were highly suggestive of 
migraine headache, but that the symptom of a freezing feeling 
could possibly be a related psychomotis epilepsy.

The veteran subsequently underwent a VA neurological 
examination in October 1995.  The examiner reported that the 
veteran continued to suffer from spells which occurred on an 
irregular basis, described as "feeling out of it" and 
"fuzziness", often followed by headache.  During these 
spells, there were no abnormal movements, repetitive serotype 
movements, or obvious seizures.  The examiner's impression 
noted that the veteran had a several-year history of spells 
which were by history not incompatible with complex partial 
seizures, in addition to complaints of headaches.  The 
examiner reported that he would be scheduling the veteran for 
an EEG and MRI, the results of which would possibly help 
determine whether the veteran's episodes or spells were 
complex partial seizures.  

In a February 1996 rating decision, the RO denied the 
veteran's claim, noting that there was no evidence that the 
veteran suffered from epilepsy.  In March 1996, the veteran 
filed an NOD, in which she noted that she was not filing a 
claim for epilepsy, but just for the severe headaches which 
she started to have while in service and still had at the 
present time.  

In April 1996, the RO received medical records from the VA 
Medical Center (VAMC) in Pittsburgh, dated from October 1995 
to January 1996.  In particular, in January 1996, the veteran 
reported that she had suffered episodes from October 1995 
through January 1996.  Test results of a sleep-deprived EEG 
as well as an MRI, undertaken in October and November 1995, 
respectively, revealed no seizure activity and were reported 
normal.  The examiner's impression noted episodes of vision 
and auditory symptoms, transient, with no seizure activity 
seen on EEG or MRI; diagnoses to consider included seizure 
versus migraine variant.  

That same month, the RO received treatment records from 
Tidewater Psychiatric Institute, dated from February to April 
1993.  In particular, these records noted the veteran's 
hospitalization with clinical diagnoses of major depressive 
disorder, personality disorder, and seizure disorder not 
otherwise specified.  

Subsequently, the veteran was scheduled for a neurological 
evaluation in January 2000, but, without explanation, she 
failed to report for the examination.  

II.  Analysis

The present appeal arises from an original claim for service 
connection and, therefore, the Board's threshold question 
must be whether the veteran has presented a well-grounded 
claim.  38 U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).  If she has not, the claim must fail 
and there is no further duty to assist in its development.  
38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  This requirement has been reaffirmed by the United 
States Court of Appeals for the Federal Circuit in its 
decision in Epps v. Gober, 126 F.3d 1464, 1469 (Fed. Cir. 
1997), cert. denied, Epps v. West, 118 S. Ct. 2348 (1998).  
That decision upheld the earlier decision of the United 
States Court of Appeals for Veterans Claims which made clear 
that it would be error for the Board to proceed to the merits 
of a claim which is not well grounded.  Epps v. Brown, 9 
Vet.App. 341 (1996).  See also Morton v. West, 12 
Vet.App. 477, 480 (1999), req. for en banc consid. denied, 
13 Vet.App. 205 (1999) (per curiam).

The U.S. Court of Appeals for Veterans Claims has also held 
that, in order to establish that a claim for service 
connection is well grounded, there must be competent evidence 
of:  (1) a current disability (a medical diagnosis); (2) the 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence); and (3) a nexus (that is, a 
connection or link) between the in-service injury or 
aggravation and the current disability.  Competent medical 
evidence is required to satisfy this third prong.  Caluza v. 
Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table).  "Although the claim need not be 
conclusive, the statute [38 U.S.C.A. §5107] provides that 
[the claim] must be accompanied by evidence" in order to be 
considered well grounded.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In a claim of service connection, this 
generally means that evidence must be presented which in some 
fashion links the current disability to a period of military 
service or to an already service-connected disability.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999); Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992); 
Montgomery v. Brown, 4 Vet.App. 343 (1993).

Under applicable law, service connection may be granted for a 
disability resulting from disease or injury which was 
incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 1998).  To establish a showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b) (1999).  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.

A veteran shall be granted service connection for epilepsy, 
although not otherwise established as incurred in service, if 
the disease is manifested to a compensable degree within one 
year following service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307(a)(3), 3.309 (1999).  

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination, and a claimant, without good cause, fails 
to report for such examination or reexamination, action shall 
be taken in accordance with paragraphs (b) or (c) of 38 
C.F.R. § 3.655, as appropriate.  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  38 C.F.R. § 3.655(a).  When a claimant fails 
to report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  38 C.F.R. 3.655(b).  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit that was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  Id.

The veteran contends that she suffers from headaches, which 
to include a seizure disorder, and that the onset of this 
condition began while she was on active service.  Following a 
review of the evidence and applicable regulations, the Board 
finds that the veteran has not submitted a well-grounded 
claim.  In reaching this conclusion, we note that, in 
November 1992, the veteran complained of having suffered from 
numerous trance-like episodes during her period of active 
service, which were accompanied by severe headaches.  The 
veteran reported that she did not seek treatment for the 
episodes, but learned to deal with them.  Subsequent post-
service medical evidence reflects that the veteran was 
diagnosed with headaches, and underwent neurological testing 
to determine whether her episodes were, in fact, seizures; 
the findings were inconclusive.  A VAMC Pittsburgh treatment 
record, dated in January 1995, noted that EEG and MRI 
examinations of the veteran's brain had been normal.  

Since 1995, the veteran has not presented medical evidence 
which reflects that she still suffers from headaches, or 
which identifies her as having a seizure disorder.  As noted 
above, the veteran failed to report for a VA examination 
scheduled for her in January 2000, and her claim must 
therefore be rated on the evidence of record, without the 
benefit of the medical findings which would have been 
elicited at such an examination.  Thus, it has been some five 
years since the veteran was last examined with regard to her 
claimed headaches and seizures, and whether she has, or is 
still suffering from, such disorders is unknown.  As a 
result, the record before us does not contain evidence of a 
current disability.  Furthermore, the medical evidence of 
record does not support a finding that any form of epilepsy 
was diagnosed or manifested to a compensable degree within 
the one-year presumption period following service.  See 38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In 
this respect, as noted above, while the veteran's reported 
history and description of her episodes has been noted as 
being similar to an epileptic-type seizure, there has been no 
definitive clinical finding that the veteran does, in fact, 
suffer from epileptic seizures.  

We note that, if the veteran believes she is entitled to 
service connection for a claimed disability, she must at 
least fulfill her minimal obligation of reporting for a VA 
medical examination when it is scheduled.  Where an RO 
requests information to enable it to obtain evidence in 
support of a veteran's claim, the veteran's cooperation with 
all such requests is essential and, as the Court of Appeals 
for Veterans Claims has emphasized, "[t]he duty to assist in 
the development and adjudication of a claim is not a one-way 
street."  Wamhoff v. Brown, 8 Vet.App. 517, 522 (1996).  
"If a veteran wishes help, he [or she] cannot passively wait 
for it in those circumstances where he [or she] may or should 
have information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet.App. 190, 193 (1991).  
See also Olson v. Principi, 3 Vet.App. 480, 483 (1992).  

Therefore, under the circumstances described above, the Board 
finds the veteran does not satisfy the threshold requirement 
for a well-grounded claim as set forth by the Court in 
Caluza, above; there has not been a showing of a medical 
diagnosis of a current condition or disability, and, in the 
absence of that element, the nexus issue does not even arise.  
As the Court has noted elsewhere, "in the absence of proof 
of a present disability, there can be no valid claim."  
Brammer v. Derwinski, 3 Vet.App. 223, 225 (1992).  Since the 
medical evidence does not currently show the presence of 
headaches, to include a seizure disorder, the Board concludes 
that the veteran has not met the initial burden of presenting 
evidence of a well-grounded claim for service connection for 
those claimed disabilities, as imposed by 38 U.S.C.A. 
§ 5107(a).

The Board has also considered the veteran's claim under 
38 C.F.R. § 3.303(b), with respect to both chronicity and 
continuity of a disorder in service and post-service.  
However, as noted above, the veteran has not presented 
evidence of a current disability, and, as a result, this 
section does not apply to the veteran's claim.  

The veteran has been very specific in asserting that she 
suffers from headaches and seizures, and that they are 
related to service.  While the Board does not doubt the 
sincerity of the veteran's contentions in this regard, any 
decision as to the existence of a disability and its medical 
causation must be based upon competent medical testimony or 
documentation.  In a claim of service connection, this 
generally means that medical evidence must establish that a 
current disability exists, and that the disability is related 
to a period of active military service.  Competent medical 
evidence has not been presented establishing that the veteran 
currently suffers from headaches or seizures.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1999); Rabideau 
v. Derwinski, Montgomery v. Brown, both supra.

In addition, the veteran does not meet the burden of 
presenting evidence of a well-grounded claim merely by 
presenting her own testimony or contentions, because, as a 
lay person, she is not competent to offer medical opinions.  
See, e.g., Voerth v. West, 13 Vet. App. 117, 120 (1999) 
("Unsupported by medical evidence, a claimant's personal 
belief, no matter how sincere, cannot form the basis of a 
well-grounded claim."); Bostain v. West, 11 Vet.App. 124, 
127 (1998), citing Espiritu, supra.  See also Carbino v. 
Gober, 10 Vet.App. 507, 510 (1997); aff'd sub nom. Carbino v. 
West, 168 F.3d 32 (Fed. Cir. 1999); Routen v. Brown, 10 
Vet.App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998).

Under the law, the veteran is free, at any time in the 
future, to submit new and material evidence to reopen her 
claim for a headaches, to include a seizure disorder, 
regardless of the fact that she currently is not shown to be 
suffering from a disability that may be service-connected.  
Such evidence would need to show, through competent medical 
evidence, a current disability or disabilities, and that such 
disability "resulted from a disease or injury which was 
incurred in or aggravated by service."  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1999); Rabideau, 
Montgomery, supra.

In the absence of a well-grounded claim, there is no duty to 
assist the veteran further in its development, and the Board 
does not have jurisdiction to adjudicate it.  Boeck v. Brown, 
6 Vet.App. 14 (1993); Grivois v. Brown, 5 Vet.App. 136 
(1994).  Accordingly, as a claim that is not well grounded 
does not present a question of fact or law over which the 
Board has jurisdiction, the claim for service connection for 
headaches, to include a seizure disorder, must be denied.  
See Epps v. Gober, supra.


ORDER

Entitlement to headaches, to include a seizure disorder, is 
denied.  




		
	ANDREW J. MULLEN
	Veterans Law Judge
	Board of Veterans' Appeals


 

